 1   VANESSA L. WILLIAMS, ESQ.
     LAW OFFICE OF VANESSA L. WILLIAMS, P.C.
 2   414 WEST SOLEDAD AVENUE
     GCIC BLDG., SUITE 500
 3   HAGÅTÑA, GUAM 96910
     TELEPHONE: 477-1389
 4   EMAIL: VLW@VLWILLIAMSLAW.COM
 5   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 BROAD STREET, 18TH FLOOR
 6   NEW YORK, NY 10004
     TEL: (212) 549-2633
 7   EMAIL: akolbi-molinas@aclu.org
 8

 9                               IN THE DISTRICT COURT OF GUAM
                                       TERRITORY OF GUAM
10

11
     SHANDHINI RAIDOO, M.D., M.P.H., et al., CIVIL CASE NO. 21-00009

12                     Plaintiffs,
13                         vs.                                        ORDER
14
                                                          Granting Application for Admission
     LEEVIN TAITANO CAMACHO, et al.,                                Pro Hac Vice
15
                   Defendants.
16

17          The Petition of Alexa Kolbi-Molinas, to appear pro hac vice in the District Court of Guam
18   has come regularly before the court for its review pursuant to GNLR 17.1(d), Local Rules of the
19   District Court of Guam. See ECF No. 3. Upon consideration of the motion and all papers
20   submitted in support thereof, and the appropriate fees having been paid, it is hereby ORDERED
21   that the Petition is GRANTED.
22          The court orders that Alexa Kolbi-Molinas may appear and participate in this action on
23   behalf of Shandhini Raidoo, M.D., M.P.H. and Bliss Kaneshiro, M.D., M.P.H.
24          SO ORDERED on February 5, 2021.
25

26                                                              ______________________
                                                                HEATHER L. KENNEDY
27                                                              Magistrate Judge
28




                 Case 1:21-cv-00009 Document 14 Filed 02/05/21 Page 1 of 1
